DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (JP 2001107196 A), herein Hirata, in view of Osuki et al. (US 2012/0003116 A1), herein Osuki.
The Examiner has previously provided a machine translation of (JP 2001107196 A) with Tables 4 and 5 from the original document appended to the end.  The citation of the prior art in this rejection refers to the machine translation.

In regards to claim 1, Hirata teaches an austenitic steel welded joint comprising a base material and a weld metal [0001, 0010, 0015].  The base material has the following composition in mass %: C: 0.08% or less, Si: 1% or less, Mn: 2% or less, P: 0.05% or less, S: 0.01% or less, Ni: 10 to 30%, Cr: 10 to 30%, Cu: 2 to 10%, Mo: 1 to 6%, Al: 0.5% or less, N: 0.1% or less, O (oxygen): 0.1 % or less, V: 0 to 0.25%, B: 0 to 0.01%, Ca: 0 to 0.01%, Mg: 0 to 0.01%, REM: 0 to 0.01%. The balance is an austenite steel substantially composed of Fe [0015, 0025].  Here O is considered an impurity.  As no additional materials are required the material is considered to consist of the composition.  OA Table 1 is provided below to compare the required elements in the claimed composition and the composition taught by Hirata.  The ranges overlap or encompass the claimed elements with the exception of Nb and Cu.
Regarding Cu, the only deficiency of Hirata is that Hirata discloses the use of 2% Cu, while the present claims requires 1.9% Cu.
It is apparent, however, that the instantly claimed amount of 1.9% and that taught by Hirata are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of Cu disclosed by Hirata and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of Cu, it therefore would have been obvious to one of ordinary skill in the art that the amount of Cu disclosed in the present claims is but an obvious variant of the amounts disclosed in Hirata, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Hirata does not teach Nb is present in the base material.  
Osuki teaches an austenitic stainless steel which consists of by mass %, C≦0.02%, Si: 0.01 to 0.50%, Mn: 0.01 to 2.0%, Cr: 24 to 26%, Ni: 19 to 22%, Mo: more than 0.10% to less than 0.50%, N: more than 0.04% to not more than 0.15%, and one or two elements selected from Nb≦0.30% and V≦0.40%, with the balance being Fe and impurities, and among the impurities P≦0.030%, S≦0.002% and Sn≦0.015% [Abstract, claim 1].
Osuki expressly teaches that Nb is added at Nb≦0.30% in order to improve the effect of corrosion resistance [0036].  This overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added Nb to the base material of Hirata in the range taught by Osuki.  One would have been motivated to do so to improve corrosion resistance of the base material.  Thus, modified Hirata teaches a base material of the same composition as that of claimed base material with the ranges of elements that overlap or encompass or are obvious to the claimed ranges.

base material 
Claim 1 (mass %)
Hirata (mass %)
 
C
0.03 or less
0.08 or less
overlaps
Si
0.01-1
1 or less
overlaps
Mn
0.2-2
2 or less
overlaps
P
0.04 or less
0.05 or less
overlaps
S
0.01 or less
0.01 or less
overlaps
Cr
16-25
10-30
overlaps
Ni
10-30
10-30
encompassed
Mo
0.1-5
1-6
overlaps
Nb
0.2-1
≦0.30%*
  * taught by Osuki overlaps
Cu
0-1.9
2-10
Obvious overlap
N
0.05-0.3
0.04-0.15
overlaps
Sol Al
0.001-0.1
0.5 or less
overlaps
B
0.001-0.008
0-0.01
overlaps
Fe
bal + impurities
bal + impurities
bal + impurities (including O)

OA Table 1: comparing the base material of claim 1 to that of Hirata with the Nb taught by Osuki.

Hirata further teaches a weld metal of the joint [0010-0011].  The weld material is, in mass%, C: 0.08% or less, Mn: 3% or less, P: 0.02% or less, Ni: 4 to 75%, Cr: 15 to 30%, Al: 0.5% or less. , N: 0.1% or less, O (oxygen): 0.1% or less, at least one or more of Nb, Ta, Ti and Zr in total of 0.1 to 5%, either Mo or W, one or both in total 0 to 20%, Co: 0 to 5%, V: 0 to 0.25%, B: 0 to 0.01%, Ca: 0 to 0.01%, Mg: 0 to 0 0.01%, REM: 0 to 0.01%, the balance is substantially Fe [0011, 0087, 0091-0094].  Hirata further teaches Si is present in the weld joint at 0.24-0.40 % [0087, 0091-0094, Table 4].   Here O is considered an impurity.  It is noted that Zr is considered to be optional and not required of the welding material as taught by Hirata.  As no additional materials are required, the material is considered to consist of the composition.  OA Table 2 is provided below to compare the required elements in the claimed composition and the composition taught by Hirata.  The elements overlap or are encompassed by the claimed ranges.  The ranges of the elements taught by Hirata meet the requirements of Formula (1) for example: B (0.003) + 0.004 - 0.9*C(0.03) + 0.017*Mo2(2.26)2= 0.052 ≥ 0 [Tables 4-5].  Hirata teaches that the weld part located at the center was tested [0087].





weld material 
Claim 1 (mass %)
Hirata (mass %)
 
C
0.05 or less
0.08 or less
overlaps
Si
0.01-1
0.24-0.4
encompassed
Mn
0.1-3
3 or less
overlaps
P
0.03 or less
0.02 or less
encompassed
S
0.015 or less
0.02 or less
overlaps
Cr
15-25
15-30
overlaps
Ni
20-70
4-75
overlaps
Mo
1.3-10
0-20
overlaps
Nb
0.05-3
0.1-5
overlaps
N
0.15 or less
0.1 or less
encompassed
Sol Al
0-1
0.5 or less
overlaps
B
0.005 or less
0-0.01
overlaps
Fe
bal + impurities
bal + impurities
bal + impurities (including O)


OA Table 2: comparing the weld material of claim 1 to that of Hirata.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	In regards to claim 2, Hirata further teaches that Cu is present at 2-10 mass % in the base material.  
The only deficiency of Hirata is that Hirata discloses the use of 2% Cu, while the present claims requires 1.9% Cu.
It is apparent, however, that the instantly claimed amount of 1.9% and that taught by Hirata are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of Cu disclosed by Hirata and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of Cu, it therefore would have been obvious to one of ordinary skill in the art that the amount of Cu disclosed in the present claims is but an obvious variant of the amounts disclosed in Hirata, and thereby one of ordinary skill in the art would have arrived at the claimed invention.


In regards to claim 3, Hirata teaches the limitations of claim 2 as set forth above.  Hirata further teaches that Cu is present at 1.21-2.11 mass % in the weld material [Table 4].  This is encompassed by the claimed range.

In regards to claim 4, Hirata teaches the limitations of claim 3 as set forth above.  Hirata further teaches the ranges of the elements for the weld metal taught by Hirata overlap Formula (2) for example: 0.012*Cr (18.08) – 0.005*Ni(52.66) + 0.013* Mo (2.26) + 0.023*Nb (1.06) + 0.02*Al (0.017)-0.004*Co (0.0) = 0.008 ≤ 0.176 [Tables 4-5].

In regards to claim 5, Hirata further teaches that Cu is present 1.21-2.11 mass % in the weld material [Table 4].   This is encompassed by the claimed range.

In regards to claim 6, Hirata teaches the limitations of claim 5 as set forth above.  Hirata further teaches the ranges of the elements for the weld metal taught by Hirata overlap Formula (2) for example: 0.012*Cr (18.08) – 0.005*Ni(52.66) + 0.013* Mo (2.26) + 0.023*Nb (1.06) + 0.02*Al (0.017)-0.004*Co (0.0) = 0.008 ≤ 0.176 [Tables 4-5].

In regards to claim 7, Hirata further teaches the ranges of the elements for the weld metal taught by Hirata overlap Formula (2) for example: 0.012*Cr (18.08) – 0.005*Ni(52.66) + 0.013* Mo (2.26) + 0.023*Nb (1.06) + 0.02*Al (0.017)-0.004*Co (0.0)= 0.008 ≤ 0.176 [Tables 4-5].

In regards to claim 8, Hirata teaches the limitations of claim 2 as set forth above.  Hirata further teaches the ranges of the elements for the weld metal taught by Hirata overlap Formula (2) for example: 0.012*Cr (18.08) – 0.005*Ni(52.66) + 0.013* Mo (2.26) + 0.023*Nb (1.06) + 0.02*Al (0.017)-0.004*Co (0.0) = 0.008 ≤ 0.176 [Tables 4-5].

Response to Arguments

Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive. Applicant primarily argues that Hirata does not teach the claimed Cu content of 0-1.9 % and Hirata does not teach the presence of Nb.  Regarding the Cu content as set forth in the rejection  comparing the claimed content of Cu of 1.9% and taught content of Cu of Hirata of 2%, the amounts fall within the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  Additionally, no critically is taught for the claimed amount of Cu.  In regards to the Nb as set forth in the rejection Osuki is used to teach the addition of Nb to the base material and thus the combination is used to teach the claimed base material.  As the not arguments are not persuasive, the rejections stand as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784